 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5
     Sylvia_Irvin@fd.org
 6
                                 UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                               Case No. 2:96-cr-00075-KJD-LRL
 9
                    Plaintiff,                           STIPULATION TO CONTINUE TIME
10                                                           FOR FILING RESPONSIVE
            v.
                                                                   PLEADINGS
11
     ROY DEAN GRACE,                                               (First Request)
12
                    Defendant.
13
14
            IT IS HEREBY STIPULATED AND AGREED, by and between United States
15
     Attorney Nicholas A. Trutanich and Assistant United States Attorney Elizabeth O. White,
16
     counsel for the United States of America, and Federal Public Defender Rene L. Valladares and
17
     Assistant Federal Public Defender Sylvia A. Irvin, on behalf of Defendant Roy Dean Grace 1,
18
     that the Government’s response that is due today should be continued for sixty days (60) days.
19
            This Stipulation is entered into for the following reasons:
20
            1.      On April 12, 2019, Mr. Grace filed a “Motion for Imposition of Sentence
21
     Reduction” asking the Court to consider his eligibility for relief under the First Step Act. ECF
22
     No. 426.
23
            2.      The Government’s Response to that Motion is due today.
24
25
            1
26            Along with this Stipulation, defense counsel has filed a Motion for Appointment of
     Counsel for the limited purpose of determining Mr. Grace’s eligibility for relief under the First
     Step Act.
 1
 2           3.     Both counsel ask the Court for additional time for responsive pleadings to be
 3   filed in this matter. The additional time will allow both counsel to review and determine Mr.
 4   Grace’s eligibility for relief under the First Step Act.
 5           4.     Should counsel agree as to eligibility, then a Stipulation will filed as to eligibility
 6   and relief.
 7           5.     Should counsel not agree as to eligibility, then defense counsel will file a
 8   Memorandum in support of Mr. Grace’s motion and government counsel will respond with her
 9   own Motion.
10           6.     The parties agree to the continuance.
11           This is the first stipulation to continue the date for filing a responsive pleading.
12           DATED this 26th day of April, 2019.
13
14    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
15
16
      By /s/ Sylvia A. Irvin                            By /s/ Elizabeth O. White
17    SYLVIA A. IRVIN                                   ELIZABETH O. WHITE
      Assistant Federal Public Defender                 Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                        2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:96-cr-00075-KJD-LRL
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ROY DEAN GRACE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the time for filing the responsive pleadings in this

11                                                                   June 25,
     case, be extended from today, April 26, 2019, and continued to ______________2019, or to a

12   time and date convenient to the Court but no sooner than sixty (60) days from today.

13                     29thday of April, 2019.
            DATED this ___

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
